Name: Commission Regulation (EEC) No 3580/88 of 17 November 1988 concerning applications for STM licences for milk and milk products submitted during the first 10 days of November 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 88 Official Journal of the European Communities No L 312/23 COMMISSION REGULATION (EEC) No 3580/88 of 17 November 1988 concerning applications for STM licences for milk and milk products submitted during the first 10 days of November 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) ('), as last amended by Regulation (EEC) No 2159/87 (2), and in particular Article 6 (4) thereof, Having regard to Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3), as last amended by Regulation (EEC) No 4024/87 (4), and in particular Article 3 (2) thereof, Whereas pursuant to Article 6 (3) of Regulation (EEC) No 574/86 the Commission has been notified of the applications for STM licences for milk and milk products during the first 10 days of November 1988 ; whereas the necessary provisions regarding the acceptance of the said appli ­ cations should be adopted, HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences submitted during the first 10 days of November 1988 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by the coefficient set out below in the case of the following products and the categories referred to in Article 2 of Regulation (EEC) No 606/86 : CN code Description Coefficient ex 0401 ex 0403 0405 00 ex 0406 Milk and cream, fresh, not concentrated or sweetened :  in immediate packings of a net capacity of 2 litres or less  other Butter and other fats and oils derived from milk Cheese :  Category 1 : Emmentaler, Gruyere ,  Category 2 : Roquefort  Category 3 : Blue-veined cheese  Category 4 : Processed cheese  Category 5 : Parmigiano Reggiano, Grana Padano  Category 6 : Havarti, fat content 60 %  Category 7 : Edam in balls, Gouda  Category 8 : Soft ripened cow's milk cheeses  Category 9 : Cheddar, Chester  Category 10 : Other 0,76175 1,00000 0,02578 1,00000 0,00228 1,00000 0,00308 0,37462 1,00000 0,13433 0,01510 0,01086 0,19030 (') OJ No L 57, 1 . 3 . 1986, p. 1 . (2) OJ No L 202, 23. 7. 1987, p. 30. 0 OJ No L 58, 1 . 3 . 1986, p. 28 . (4) OJ No L 378 , 31 . 12. 1987, p . 53. No L 312/24 Official Journal of the European Communities 18 . 11 . 88 Article 2 This Regulation shall enter into force on 18 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1988 . For the Commission Frans ANDRIESSEN Vice-President